14-3743-cv(L)
Vera v. Republic of Cuba
 
                                             In the
                           United States Court of Appeals
                                  For the Second Circuit
                                  ________________ 
                                                   
                                 August Term, 2015 
                                                   
      (Argued: August 18, 2015                                   Decided: September 8, 2015) 
                                                   
                    Docket Nos. 14‐3743‐cv(L); 15‐1154‐cv(Con) 
                                  ________________ 
                                                   
                                    ALDO VERA, JR.,  
             as Personal Representative of the Estate of Aldo Vera, Sr., 
                                                   
                                                                 Plaintiff‐Appellee, 
 
                                              —v.— 
                                                 
                                    THE REPUBLIC OF CUBA, 
                                               
                                                       Defendant, 
                                               
                            BANCO BILBAO VIZCAYA ARGENTARIA, S.A., 
                                               
                                                       Appellant. 
                                      ________________ 
Before: 
                           CABRANES, RAGGI, and WESLEY, Circuit Judges. 
                                       ________________  




                                                1 
 
      On  appeal  from  orders  entered  in  the  Southern  District  of  New  York 

(Hellerstein,  J.)  (1)  enforcing  an  information  subpoena  against  a  third‐party 

foreign  bank  in  connection  with  plaintiff’s  ongoing  efforts  to  enforce  a  money 

judgment  against  the  Republic  of  Cuba,  and  (2)  denying  reconsideration,  the 

bank moves for a stay pending appeal.  We deny the motion as moot because the 

challenged  decisions  are  not  appealable  final  orders,  and,  therefore,  we  lack 

appellate jurisdiction in this matter. 

      APPEALS DISMISSED. 

                                  ________________ 
                                           
             KENNETH  A.  CARUSO  (Kelly  A.  Bonner,  Harold  W.  Williford,  on  the 
                   brief), White & Case LLP, New York, New York, for Appellant. 
              
             JEFFREY  E.  GLEN,  Anderson Kill  P.C.,  New  York,  New  York  (Robert 
                   A.  Swift,  Kohn,  Swift  &  Graf,  P.C.,  Philadelphia, 
                   Pennsylvania, on the brief), for Plaintiff‐Appellee. 
                                  ________________ 
 
REENA RAGGI, Circuit Judge:  

      Third‐party defendant Banco Bilbao Vizcaya Argentaria, S.A. (“BBVA”), a 

Spanish bank, appeals from orders entered in the United States District Court for 

the Southern District of New York (Alvin K. Hellerstein, Judge) on September 10, 

2014,  and  March  17,  2015.    The  first  order  directs  BBVA  to  comply  with  an 



                                            2 
 
information subpoena issued in connection with plaintiff Aldo Vera, Jr.’s attempt 

to  enforce  a  $49  million  default  judgment  against  the  Republic  of  Cuba;  the 

second order denies reconsideration of the first.  BBVA now moves this court for 

a  stay  of  the  district  court’s  enforcement  order  pending  resolution  of  these 

appeals.    Vera,  Jr.,  opposes  a  stay,  arguing,  inter  alia,  that  this  court  is  without 

jurisdiction  because  the appealed decisions  are  not  final  orders  under 28  U.S.C. 

§ 1291.  We agree and, therefore, dismiss the appeals for lack of jurisdiction and 

deny the stay motion as moot.  

I.     Background 

       A.      The Florida Default Judgment  

       In  2001,  Aldo  Vera,  Jr.,  acting  as  representative  of  his  father  Aldo  Vera, 

Sr.’s  estate,  invoked  the  terrorism‐exception  provision  of  the  Foreign  Sovereign 

Immunities  Act  (“FSIA”)  to  sue  the  Republic  of  Cuba  in  Florida  state  court  for 

money damages resulting from his father’s 1976 murder in San Juan, Puerto Rico.  

See 28 U.S.C. § 1605(a)(7); Final Judgment at 1–4, Vera v. Republic of Cuba, No. 

01‐31216  (Fla.  Cir.  Ct.  May  15,  2008)  (construing  FSIA  terrorism  exception  to 




                                                3 
 
allow  money‐damages  action  against  foreign  state  for  extrajudicial  killing).1  

Vera,  Jr., alleged that  his  father—formerly Havana’s  Chief of  Police—fled  Cuba 

after becoming disillusioned with the Communist regime, residing thereafter in 

Florida  and  Puerto  Rico,  where  he  participated  in  counter‐revolutionary 

activities.  Final Judgment at 5, Vera v. Republic of Cuba, No. 01‐31216 (Fla. Cir. 

Ct.  May  15,  2008).    On  October  25,  1976,  as  Vera,  Sr.,  was  emerging  from  a 

political  meeting  in  San  Juan,  he  was  shot  dead,  allegedly  by  agents  acting  on 

orders  of  the  Cuban  government.    See  id.    While  BBVA  disputes  this  account, 

that issue is not before us.2  Cuba failed to appear in the Florida action, and, in 

2008,  after  holding  a  bench  trial,  the  state  court  entered  a  default  judgment  in 

Vera,  Jr.’s  favor  for  $95,579,591.22.    See  id.  at  1–3,  9–10;  see  also  28  U.S.C. 

§ 1608(e)  (requiring  FSIA  plaintiff  to  “establish[]  his  claim  or  right  to  relief  by 

1   Section  1605(a)(7)  has  since  been  replaced  by  28  U.S.C.  §  1605A.    Applicable 
federal  law  defines  an  “extrajudicial  killing”  as  “a  deliberated  killing  not 
authorized by a previous judgment pronounced by a regularly constituted court 
affording  all  the  judicial  guarantees  which  are  recognized  as  indispensable  by 
civilized  peoples.  .  .  .”    Torture  Victim  Protection  Act  of  1991,  Pub.  L.  No.  102‐
256,  § 3(a),  106  Stat.  73,  73  (1992)  (codified  at  28  U.S.C.A.  §  1350  Note);  see  28 
U.S.C.  § 1605(e)(1)  (repealed)  (incorporating  above  definition);  id.  § 1605A(h)(7) 
(same). 
 
2 BBVA points to investigative and news reports attributing Vera, Sr.’s death to 

criminal rather than political activities.  See, e.g., J.A. 324, 332.  



                                               4 
 
evidence  satisfactory  to  the  court”  before  entry  of  default  judgment  against 

foreign state). 

       B.     Entry of the Florida Judgment in the Southern District of New York 
              and Ensuing Collection Proceedings 

       In 2012, Vera, Jr., again on behalf of his father’s estate, filed suit against the 

Republic  of  Cuba  in  the  Southern  District  of  New  York  seeking  entry  of  the 

Florida judgment under the Full Faith and Credit Act, 28 U.S.C. § 1738.  See Vera 

v.  Republic  of  Cuba,  No.  12  Civ.  1596  (AKH)  (S.D.N.Y.)  (hereinafter  “Vera  v. 

Republic of Cuba”).  After Cuba failed to appear in this action, the district court, 

by  default,  entered  the  Florida  judgment  on  August  20,  2012,  in  the  amount  of 

$49,346,713.22, not recognizing that part of the judgment awarding $50 million in 

punitive damages.  See 28 U.S.C. § 1606 (prohibiting award of punitive damages 

against foreign state); Judgment, Vera v. Republic of Cuba, S.D.N.Y. ECF No. 12.  

Two months later, on October 11, 2012, the district court authorized Vera, Jr., to 

pursue  attachment  and  execution  on  the  judgment.    See  28  U.S.C.  §  1610(c) 

(requiring “reasonable period of time” after entry of judgment before attachment 

of foreign state’s assets permitted). 

       Toward that end, Vera, Jr., issued subpoenas to the New York branches of 

various banks, seeking to discover assets that Cuba held at those banks.  See Fed. 


                                            5 
 
R.  Civ.  P.  69(a)(2);  N.Y.  C.P.L.R.  §  5224(a).    The  subpoena  challenged  on  this 

appeal was directed to BBVA’s New York branch and sought disclosure of all of 

Cuba’s  sovereign  assets  held  by  BBVA  worldwide.    BBVA  responded  by 

identifying  Cuba’s  sovereign  assets  at  its  New  York  branch,  but  it  provided  no 

information about any of Cuba’s assets that the bank may hold abroad.   

       On  November  13,  2013,  Vera,  Jr.,  moved  to  compel  BBVA’s  compliance 

with  the  subpoena’s  request  for  disclosure  of  Cuba’s  worldwide  assets.    On 

December  6,  2013,  BBVA  cross‐moved  to  quash  the  subpoena,  arguing  that 

(1) the subpoena was void ab initio because the FSIA did not support jurisdiction 

for Vera, Jr.’s actions against Cuba; and (2) under Daimler AG v. Bauman, 134 S. 

Ct. 746 (2014), BBVA was not subject to personal jurisdiction in New York with 

respect to assets held abroad. 

       Meanwhile,  starting  in  February  2013 and  for  some  time  thereafter, Vera, 

Jr.,  filed  motions  in  the  district  court  for  orders  directing  various  banks  to  turn 

over identified Cuban sovereign assets held at the banks’ New York branches.  A 

number  of  banks  objected,  maintaining  that  Vera,  Jr.,  had  to  proceed  against 

them by “special proceeding” pursuant to N.Y. C.P.L.R. § 5225(b) rather than by 

motion.    See  Fed.  R.  Civ.  P.  69(a)(1)  (requiring  judgment  enforcement 



                                               6 
 
proceedings  to  comport  with  “procedure  of  the  state  where  the  court  is 

located”).3  On June 25, 2013, the district court orally directed Vera, Jr., to file and 

serve a formal pleading for turnover naming the banks as defendants.  The court 

explained  that  this  action  (1) ensured  its  jurisdiction  to  order  the  banks  to  turn 

over Cuba’s assets, see Koehler v. Bank of Bermuda Ltd., 12 N.Y.3d 533, 540–41, 

883  N.Y.S.2d  763,  768–69  (2009)  (explaining  that  use  of  special  proceeding 

ensures jurisdiction to order third party to turn over assets); and (2) allowed the 

3  The  requirement  that  execution  procedures  comport  with  those  of  the  state 
where  the  district  court  is  located  yields  when  a  federal  statute  or  the  Federal 
Rules of Civil Procedure otherwise govern.  See Fed. R. Civ. P. 69(a)(1); Schneider 
v. Nat’l R.R. Passenger Corp., 72 F.3d 17, 19–20 (2d Cir. 1995).  This court has not 
spoken  in  a  published  opinion  to  how  a  party  in  federal  court  in  New  York 
satisfies  the  “special  proceeding”  requirements  of  N.Y.  C.P.L.R.  §  5225(b)  given 
that the Federal Rules of Civil Procedure recognize only “one form of action—the 
civil  action.”    Fed.  R.  Civ.  P.  2;  see  generally  Saregama  India,  Ltd.  v.    Mosley, 
Nos. 12‐MC‐45‐P1, 11‐MC‐84‐P1 (LAK), 2012 WL 955520, at *1 (S.D.N.Y. Mar. 20, 
2012)  (citing  Rule  2  in  observing  that  “special  proceedings  in  the  sense  used  in 
the  CPLR  are  unknown  in  federal  courts”).    We  need  not  do  so  on  this  appeal.  
We  note,  however,  that  we  have  summarily  indicated  that  the  filing 
requirements of a “special proceeding” under New York law need not be strictly 
adhered to as long as there is no prejudice to the opposing party in giving notice 
of  the  claims and  framing  the  issues.    See  Cordius  Trust  v. Kummerfeld,  153  F. 
App’x  761,  763  (2d  Cir.  2005)  (summary  order)  (excusing  failure  to  denominate 
document a “petition” as required in New York special proceedings).  Moreover, 
we  have  noted  that  the  standards  governing  N.Y.  C.P.L.R.  § 5225(b)  special 
proceedings  are  similar  to  those  applicable  to  summary  judgment  motion 
practice in federal courts.  See HBE Leasing Corp. v. Frank, 48 F.3d 623, 633 & n.7 
(2d Cir. 1995). 



                                               7 
 
banks  to  interplead  other  potential  claimants  to  the  assets  at  issue.    See  Tr.  of 

June 25, 2013, at 29–38, Vera v. Republic of Cuba, S.D.N.Y. ECF No. 274; see also 

Order  Terminating  Mots.  and  Regulating  Status,  Vera  v.  Republic  of  Cuba, 

S.D.N.Y. ECF No. 323.   

       Consistent with the court’s directive, on September 20, 2013, Vera, Jr., filed 

with  the  court,  and  thereafter  served  on  BBVA  and  other  banks,  an  omnibus 

petition  for  the turnover  of Cuban sovereign assets  in  New  York  against  which 

writs  of  execution  had  been  levied  under  the  Southern‐District‐recognized 

Florida  judgment.    See  Pet.  for  Turnover  Order  ¶¶  48–49,  Vera  v.  Republic  of 

Cuba, S.D.N.Y. ECF No. 298.4 

       On  September  10,  2014,  while  this  turnover  petition  was  pending,  the 

district  court  rejected  BBVA’s  challenges  to  jurisdiction  and  ordered  BBVA  to 

“provide full and complete answers with respect to the Republic of Cuba’s assets 

located  in  [BBVA’s]  branches  outside  of,  as  well  as  inside,  the  United  States.”  

Order at 2, Vera v. Republic of Cuba, S.D.N.Y. ECF No. 677.  BBVA both timely 


4   The omnibus petition includes claims by two other sets of plaintiffs seeking to 
collect  unrelated  judgments  against  the  Republic  of  Cuba,  which  were 
consolidated before Judge Hellerstein for administrative purposes. 
 



                                               8 
 
appealed  and  moved  for  reconsideration,  arguing  that  this  court’s  intervening 

decision  in  Gucci  America,  Inc.  v.  Weixing  Li,  768  F.3d  122  (2d  Cir.  2014), 

compelled  the  conclusion  that  BBVA  was  not  subject  to  general  personal 

jurisdiction in New York.  In a single written opinion issued on March 17, 2015, 

the  district  court  both  (1)  denied  reconsideration  of  its  September  20,  2014 

enforcement  order,  and  (2)  granted  the  omnibus  turnover  petition  as  to  Cuba’s 

sovereign  assets  held  at  BBVA’s  New  York  branch.    See  2015  WL  1244050 

(S.D.N.Y. Mar. 17, 2015).  BBVA timely appealed both orders.5 

       BBVA  now  moves  for  a  stay  of  the  district  court’s  enforcement  order 

pending  resolution  of  these  appeals,  arguing  that  the  district  court  lacked 

jurisdiction to order worldwide discovery.  In opposing a stay, Vera, Jr., argues, 

inter  alia,  that  this  court  is  without  jurisdiction  because  the  appealed  decisions 

are not final orders under 28 U.S.C. § 1291. 

        


5  BBVA’s  appeals  from  the  district  court’s  subpoena‐enforcement  order  and 
denial  of  reconsideration,  Nos.  14‐2743‐cv(L)  and  15‐1154‐cv(Con),  were 
consolidated by this court and underlie the stay motion presented to this panel.  
BBVA’s appeals from the district court’s turnover order and subsequent denial of 
reconsideration,  Nos.  15‐1147‐cv(L)  and  15‐1796‐cv(Con),  have  also  been 
consolidated but are not at issue in the stay motion before this panel. 



                                              9 
 
II.    Discussion 

       This court has jurisdiction to review “final decisions” of a district court, 28 

U.S.C. § 1291, as well as those interlocutory orders specified in 28 U.S.C. § 1292.  

Because  BBVA  asserts  jurisdiction  only  under  §  1291,  and  not  under  §  1292,6     

we here consider only whether the appealed orders enforcing the subpoena and 

denying reconsideration are “final decisions” within the meaning of § 1291.7 

       A  final  decision  is  one  that  “ends  the  litigation  on  the  merits  and  leaves 

nothing  for  the  court  to  do  but  execute  the  judgment.”    Coopers  &  Lybrand  v. 

Livesay, 437 U.S. 463, 467 (1978) (internal quotation marks omitted); accord Cox 

v.  United  States,  783  F.3d  145,  147  (2d  Cir.  2015).    Under  the  collateral  order 

doctrine,  an  interlocutory  order  can  also  be  deemed  final  and  immediately 

6  Notably,  the  district  court  did  not  here  certify  its  enforcement  order  for 
interlocutory appeal pursuant to 28 U.S.C. § 1292(b) (allowing Court of Appeals, 
in its discretion, to hear interlocutory appeal from non‐final order where district 
court certifies that order “involves a controlling question of law as to which there 
is  substantial  ground  for  difference  of  opinion  and  that  an  immediate  appeal 
from  the  order  may  materially  advance  the  ultimate  termination  of  the 
litigation”). 
   
7 Because we determine the finality of an appealed order in the first instance, we 

need  not  attempt  to  decide  what  the  district  court  was  referencing  when,  in 
denying  a  stay  of  discovery  pending appeal,  the  district  court  stated on  June  4, 
2015, that “the proceedings leading to this decision are as final as can be.”  Order 
at 6, Vera v. Republic of Cuba, S.D.N.Y. ECF No. 789. 



                                             10 
 
appealable  under  §  1291  if  it  “(1)  conclusively  determines  a  disputed  question; 

(2) resolves an important issue completely separate from the merits of the action; 

and (3) is effectively unreviewable on appeal from final judgment.”  EM Ltd. v. 

Republic  of  Argentina,  695  F.3d  201,  205–06  (2d  Cir.  2012);  see  Cohen  v. 

Beneficial  Indus.  Loan  Corp.,  337  U.S.  541,  545–47  (1949).    The  orders  here  at 

issue do not qualify as final decisions in either of these respects. 

       As precedent makes clear, “[u]nder traditional finality principles, a district 

court’s  decision  to  compel  compliance  with  a  subpoena  or  to  deny  a  motion  to 

quash  a  subpoena  is  generally  not  a  ‘final  decision’  and  therefore  is  not 

immediately  appealable.”    In  re  Air  Crash  at  Belle  Harbor,  490  F.3d  99,  104  (2d 

Cir.  2007)  (internal  quotation  marks  omitted).    To  obtain  immediate  appellate 

review of such an order absent § 1292(b) certification, the subpoenaed party must 

typically  “defy  the  district  court’s  enforcement  order,  be  held  in  contempt,  and 

then  appeal  the  contempt  order,  which  is  regarded  as  final  under  §  1291.”    Id. 

(internal  quotation  marks  omitted).    This  process,  which  recognizes  only  the 

contempt  judgment,  not  the  underlying  enforcement  order,  as  a  final  decision 

subject  to  appeal,  “promotes  the  strong  congressional  policy—embodied  in  28 

U.S.C.  §  1291—against  piecemeal  reviews,  and  against  obstructing  or  impeding 



                                             11 
 
an  ongoing  judicial  proceeding  by  interlocutory  appeals.”    Id.  at  105  (internal 

quotation  marks  omitted).    The  availability  to  BBVA  of  review  upon  contempt 

also precludes application of the collateral order doctrine, which BBVA does not 

invoke in any event.  See Gross v. Rell, 585 F.3d 72, 95 (2d Cir. 2009) (stating that 

arguments not raised on appeal are deemed waived).  Compare Gucci Am., Inc. 

v. Weixing Li, 768 F.3d at 141–42 (reviewing validity of subpoena issued to third‐

party  bank  where  bank  defied  enforcement  order  and  was  cited  for  contempt), 

with EM Ltd. v. Republic of Argentina, 695 F.3d at 206–07 (holding that collateral 

order  doctrine  afforded  Argentina  immediate  review  of  order  requiring  foreign 

bank  to  disclose  Argentina’s  worldwide  assets  because  subsequent  appellate 

review was unavailable and Argentina, as judgment debtor rather than party to 

whom  disclosure  order  was  directed,  could  not  obtain  review  through 

disobedience and contempt). 

       The  fact  that  the  challenged  orders  are  part  of  post‐judgment  litigation 

warrants  no  different  conclusion.    In  such  circumstances,  the  relevant  “‘final 

decision’  is  not  the  underlying  judgment,”  i.e.,  the  Florida  judgment  that  Vera, 

Jr., was “attempting to enforce, but the subsequent judgment that concludes the 

collection  proceedings.”    EM  Ltd.  v.  Republic  of  Argentina,  695  F.3d  at  205.  



                                            12 
 
Absent  defiance  and  contempt,  appellate  review  of  an  order  enforcing  a 

subpoena—even one directed to a third party—is generally unavailable until the 

collection  proceedings  terminate,  at  which  point  the  order  will  merge  into  the 

final  judgment  effecting  that  termination.    See  id.  at  205–06  (holding  that 

discovery  order  directed  to  third‐party  bank  is  not  “final  decision”  because  it 

does  not  terminate  creditors’  collection  proceedings  against  Argentina);  accord 

United States v. Fried, 386 F.2d 691, 693–95 (2d Cir. 1967) (Friendly, J.) (holding 

that decision to enforce subpoena against third party in post‐judgment collection 

proceedings was not appealable final order). 

       In  urging  otherwise,  BBVA  cites  cases  recognizing  some  subpoena‐

enforcement orders as § 1291 final decisions.  In those cases, however, the orders 

were issued to benefit proceedings pending before other authorities.  Because the 

enforcement orders granted all relief sought and thus concluded the work of the 

issuing  district  courts,  the  orders  were  akin  to  final  judgments,  even  if  not 

denominated as such.  See United States v. Constr. Prods. Research, Inc., 73 F.3d 

464,  469  (2d  Cir.  1996)  (holding  that  order  directing  witness  to  testify  before 

administrative  agency  could  be  appealed  immediately  without  defiance  and 

contempt); Dynegy Midstream Servs., LP v. Trammochem, 451 F.3d 89, 92–94 (2d 



                                            13 
 
Cir.  2006)  (holding  same  for  order  directing  compliance  with  arbitrator’s 

subpoena).  In such circumstances, “[t]he litigation to enforce the subpoena is an 

entirely  self‐contained  court  proceeding,  and  the  court’s  order  compelling 

compliance completely dispose[s] of the case, leaving nothing more for the court 

to  do  but  enforce  the  judgment.”    Midstream  Servs.,  LP  v.  Trammochem,  451 

F.3d at 94; see Cobbledick v. United States, 309 U.S. 323, 330 (1940) (holding that, 

once  court  ordered  witness  to  testify  before  commission,  “there  remain[ed] 

nothing  for  it  to  do”).    That  is  not  this  case.    The  Southern  District  order 

compelling BBVA’s compliance with the challenged subpoena was in furtherance 

of  collection  proceedings  against  Cuba  that  were,  and  remain,  pending  in  that 

court, not in some other tribunal. 

       The  same  reasoning  defeats  BBVA’s  reliance  on  28  U.S.C.  §  1782  to 

establish  the  finality  of  the  challenged  orders.    Section  1782(a)  allows  United 

States  courts  to  order  discovery  “for  use  in  a  proceeding  in  a  foreign  or 

international  tribunal.”    Because  the  issuance  of  such  an  order  concludes  all 

proceedings  before  the  issuing  district  court,  we  have  recognized  § 1782  orders 

as final decisions subject to immediate appeal.  See Chevron Corp. v. Berlinger, 

629 F.3d 297, 306 (2d Cir. 2011).  But BBVA was not here subpoenaed to provide 



                                            14 
 
discovery for use in a foreign tribunal; it was subpoenaed to provide information 

in a collection proceeding pending in the Southern District—the same court that 

issued  the  discovery  order  in  question.    BBVA  nevertheless  maintains  that  the 

§ 1782  analogy  is  apt  because  the  only  subpoenaed  information  it  has  withheld 

pertains to Cuba’s assets outside the United States, and the district court cannot 

order the turnover of BBVA’s extraterritorial assets under New York’s “separate 

entity rule.”  See Motorola Credit Corp. v. Standard Chartered Bank, 24 N.Y.3d 

149,  158–59,  996  N.Y.S.2d  594,  597–98  (2014)  (holding  that  assets  held  at  bank’s 

foreign  branches  are  beyond  reach  of  New  York  post‐judgment  collection 

proceedings  against  bank’s  New  York  branch).    Thus,  BBVA  argues,  because 

compliance  with  the  enforcement  order  can  provide  discovery  of  use  only  in 

foreign proceedings, it should be deemed the equivalent of a § 1782 final decision 

subject to immediate appeal. 

       The  argument  is  unpersuasive  because  it  requires  judicial  speculation  to 

identify  finality.    Although  BBVA  maintains  that  its  compliance  with  the 

enforcement order will yield information that can support collection efforts only 

in  foreign  courts,  until  the  district  court  actually  reviews  such  compliance,  it 

cannot determine what authority it may have—whether in personam or in rem, 



                                            15 
 
whether  over  BBVA  or  other  parties,  whether  directly  or  through  requests  for 

foreign  judicial  assistance—to  take  actions  to  collect  additional  identified  assets 

in satisfaction of the entered judgment.  We express no view on this matter here.  

We  conclude  only  that,  in  these  circumstances,  BBVA  cannot  demonstrate  that 

the  enforcement  order,  or  the  order  denying  its  reconsideration,  “end[ed]  the 

litigation on the merits and le[ft] nothing [more] for the court to do.”  Coopers & 

Lybrand v. Livesay, 437 U.S. at 467 (internal quotation marks omitted). 

       To  avoid  this  conclusion,  BBVA  attempts  to  distinguish  various 

proceedings:  (1) the Southern District turnover proceeding, in which it is named 

as a defendant; (2) the Southern District action to register and collect the Florida 

judgment, to which it is not a party; and (3) the original Florida state‐court action 

under  the  FSIA.    The  endeavor  need  not  detain  us  because,  even  if  these 

proceedings are distinct actions—a question we do not decide, particularly as to 

the  first  two  proceedings—that  does  not  help  BBVA  demonstrate  that  the 

challenged orders are final decisions.  We have already explained that the finality 

of  the  underlying  Florida  judgment  does  not  determine  the  finality  of  the 

enforcement  order  issued  by  the  district  court.    See  EM  Ltd.  v.  Republic  of 

Argentina, 695 F.3d at 205.  Whether or not the district court’s turnover order is a 



                                            16 
 
final decision as to assets already identified and subject to writs of execution, that 

order plainly does not encompass the unidentified extraterritorial assets that are 

the subject of the challenged orders.  As for the registration and collection action, 

because  we  have  above  determined  that  it  is  not  yet  concluded,  an  order 

enforcing a subpoena issued in that action is not  a final decision.  See In re Air 

Crash at Belle Harbor, 490 F.3d at 104–05. 

III.   Conclusion 

       To summarize, BBVA has failed to demonstrate that the orders challenged 

on  this  appeal  (1)  enforcing  an  information  subpoena,  and  (2)  denying 

reconsideration  of  the  enforcement  order,  are  final  decisions  that  ended  the 

collection litigation in which they were issued.  Thus, we lack jurisdiction under 

28 U.S.C. § 1291 to review these orders. 

       Accordingly,  while  BBVA’s  motion  to  file  an  oversized  reply  brief  in 

support  of  its  motion  for  a  stay  pending  appeal  is  GRANTED,  the  appeals 

docketed under Nos. 14‐3743‐cv(L) and 15‐1154‐cv(Con) are DISMISSED for lack 

of jurisdiction, and BBVA’s motion for a stay pending appeal and the motion of 

the  Institute  of  International  Bankers  and  the  European  Banking  Federation  to 

file an amicus curiae brief on appeal are DENIED AS MOOT. 




                                          17